DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on June 21, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Forty-four (44) sheets of drawings were filed on June 21, 2022 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vergeest (US 2004/0071407 A1).
Regarding claims 1 and 4; Vergeest discloses a method of making an optical cable subassembly (see Figures 1, 2A, 2B, 6C) comprising: 
attaching one or more optical waveguides (optical fibers 50) at a first attachment area of a light coupling unit (bare optical fibers 51, 51A, 51B are attached to the coupling unit 200 in the first attachment area), the first attachment area configured for receiving and permanently attaching to the optical waveguides (51, 51A, 51B); and 
attaching the optical waveguides (optical fibers 50, 50A, 50B) to a cable retainer (fiber retainer 103) comprising a second attachment area for receiving and attaching to the optical waveguides (50, 50A, 50B), a length of the optical waveguides (50, 50A, 50B) between the first attachment area and the second attachment area configured to allow a bend in the optical waveguides (50, 50A, 50B) that provides a predetermined mating spring force at a predetermined angle of the light coupling unit (200; see Figures 2C);
wherein attaching the plurality of optical waveguides (50) to the cable retainer (102) comprises threading a linear array of waveguides (50) through a closed channel of the cable retainer (103).
Regarding claim 7; a method of making an optical connector assembly comprising: 
assembling an optical cable subassembly comprising: 
attaching one or more optical waveguides (bare fibers 51, 51A, 51B of optical fibers 50, 50A, 50B) at a first attachment area of a light coupling unit (200); 
attaching the optical waveguides (50, 50A, 50B) at a second attachment area of a cable retainer (103); 
inserting the optical cable subassembly into a housing (10) comprising: 
coupling the cable retainer (103) to a retainer mount in the housing (10; see Figure 2B), the coupling of the cable retainer (103) into the retainer mount fixing a position of the optical cable assembly within the housing (10); and 
inserting the optical waveguides (50, 50A, 50B) into a passageway in the housing (10), the passageway dimensioned to constrain the optical waveguides (50, 50A, 50B) to bend within the housing (10; see Figure 6C) between the first attachment area and the second attachment area.  
Regarding claim 8; a method of making an optical connector assembly comprising: 
assembling an optical cable subassembly comprising: 
attaching one or more optical waveguides (bare fibers 51, 51A, 51B of optical fibers 50, 50A, 50B) at a first attachment area of a light coupling unit (200); 
attaching the optical waveguides (50, 50A, 50B) at a second attachment area of a cable retainer (103); 
inserting the optical cable subassembly into a housing (10) comprising: 
coupling the cable retainer (103) to a retainer mount in the housing (10), the coupling of the retainer (103) and the retainer mount fixing a position of the optical cable assembly within the housing (10); and 
inserting the optical waveguides (50, 50A, 50B) into a passageway within the housing (10), a length of the optical waveguides (50, 50A, 50B) between the first attachment area and the second attachment area being greater than a distance between the first attachment area and the second attachment area after the optical cable subassembly is installed in the connector housing (10; see Figure 6C).
Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al. (US 2016/0231513 A1).
Regarding claims 1 and 4; Butler et al. discloses a method of making an optical cable subassembly (150; see Figures 4, 5A, 5B, 6, 7, 8, and 9) comprising: 
attaching one or more optical waveguides (optical fibers 156) at a first attachment area of a light coupling unit (optical turn assembly 160; stripped fiber ends 125 of optical fibers 156 are attached to optical turn assembly 160; see Figure 9), the first attachment area configured for receiving and permanently attaching to the optical waveguides (156); and 
attaching the optical waveguides (156) to a cable retainer (ferrule 152; (the fibers 156 are secured to the ferrule 152 with adhesive; see paragraph 59) comprising a second attachment area for receiving and attaching to the optical waveguides (156), a length of the optical waveguides (156) between the first attachment area and the second attachment area configured to allow a bend in the optical waveguides  (see Figure 4; the fibers 156 are bent because connector portions 112A and 112B are angled) that provides a predetermined mating spring force at a predetermined angle of the light coupling unit (160);
wherein attaching the plurality of optical waveguides (156) to the cable retainer (152) comprises threading a linear array of waveguides (156) through a closed channel of the cable retainer (152).
Regarding claim 7; Butler et al. discloses a method of making an optical connector assembly  (110; see Figures 4, 5A, 5B, 6, 7, 8, and 9) comprising: 
assembling an optical cable subassembly (150; 150A, 150B, 150C, 150D) comprising: 
attaching one or more optical waveguides (156) at a first attachment area of a light coupling unit (160); 
attaching the optical waveguides (156) at a second attachment area of a cable retainer (152); 
inserting the optical cable subassembly into a housing (frame 111) comprising: 
coupling the cable retainer (160) to a retainer mount in the housing (111; the retainer mount is formed by a surface of the housing), the coupling of the cable retainer (160) into the retainer mount fixing a position of the optical cable assembly within the housing (111); and 
inserting the optical waveguides (156) into a passageway (112A, 112B, 112C, 112D) in the housing (111; see Figure 4), the passageway dimensioned to constrain the optical waveguides (156) to bend within the housing (111; see Figure 4) between the first attachment area and the second attachment area.  
Regarding claim 8; Butler et al. discloses a method of making an optical connector assembly (110; see Figures 4 and 5A) comprising: 
assembling an optical cable subassembly (150, 150A, 150B, 150C, 150D) comprising: 
attaching one or more optical waveguides (156) at a first attachment area of a light coupling unit (160); 
attaching the optical waveguides (156) at a second attachment area of a cable retainer (152); 
inserting the optical cable subassembly (150, 150A, 150B, 150C, 150D) into a housing (111) comprising: 
coupling the cable retainer (160) to a retainer mount (mounting surface) in the housing (111), the coupling of the retainer (160) and the retainer mount fixing a position of the optical cable assembly (150, 150A, 150B, 150C, 150D) within the housing (111); and 
inserting the optical waveguides (156) into a passageway (112A, 112B, 112C, 112D) within the housing (111), a length of the optical waveguides (156) between the first attachment area and the second attachment area being greater than a distance between the first attachment area and the second attachment area after the optical cable subassembly (150, 150A, 150B, 150C, 150D) is installed in the connector housing (111; the greater length allows for the bend; see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vergeest (US 2004/0071407 A1) in view of Li et al. (US 9,279,942 B2) and Schofield et al. (US 2002/0003932 A1).
Regarding claims 2 and 3; Vergeest discloses attaching the optical waveguides (50, 50A, 50B) to the cable retainer (102) by inserting a linear array of waveguides (50, 50A, 50B) into a channel of the cable retainer (103), but does not disclose inserting by motion primarily along a direction parallel to a plane of the array of waveguides, and orthogonal to a direction of axes of the waveguides or by motion primarily along a direction perpendicular to the plane of the array of waveguides, and orthogonal to the direction of the waveguide axes.  
Li et al. teaches that a fiber retainer (10) may be formed in two halves (see Figures 2-4) such that optical fibers (20) may be inserted into the retainer by moving primarily along a direction parallel to a plan of the array of waveguides and orthogonal to a direction of the axes of the waveguides (moving the fibers from a side and settling them in the grooves) or by motion primarily along a direction perpendicular to the plane of the array of waveguide and orthogonal to the direction of the waveguides (move the fibers from above and settling them in the grooves).
Schofield et al. teaches that a fiber retainer (10) may be formed in two parts (12) such that optical fibers may be inserted into the retainer by moving primarily along a direction parallel to a plan of the array of waveguides and orthogonal to a direction of the axes of the waveguides (moving the fibers from a side and settling them in the grooves) or by motion primarily along a direction perpendicular to the plane of the array of waveguide and orthogonal to the direction of the waveguides (move the fibers from above and settling them in the grooves).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a cable retainer configuration in the invention of Vergeest that allows for easily assembly by being formed in two parts and to insert the fibers into the cable retainer by motion primarily along a direction parallel to a plane of the array of waveguides, and orthogonal to a direction of axes of the waveguides or by motion primarily along a direction perpendicular to the plane of the array of waveguides, and orthogonal to the direction of the waveguide axes, since one of ordinary skill could have combined the known elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vergeest (US 2004/0071407 A1), as evidenced by Cox et al. (US 7,001,081 B2).
Regarding claims 5 and 6; Vergeest et al. does not disclose attaching a strain relief boot over the optical waveguide on the opposite side of the cable retainer from the light coupling unit, wherein the strain relief boot is attached to the cable retainer before the cable retainer is assembled into the housing.  The examiner takes Official notice that strain relief boots are well-known to a person of ordinary skill in the art and routinely employed for the purpose of providing strain or stress relief to optical fibers extending from various connector arrangements to prevent damage to the fibers.  Cox et al. discloses a strain relief boot (20) that may be attached to a cable retainer to protect optical fibers extending from the cable retainer (see Figures 1-7).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further attach a strain relief boot over the optical waveguide (50, 50A, 50B) on the opposite side of the cable retainer (103) from the light coupling unit (200), wherein the strain relief boot is attached to the cable retainer before the cable retainer is assembled into the housing (10) for the purpose of providing strain relief for and protection to the optical fibers (50) during the insertion of the cable retainer and fibers into the housing (10), since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874